TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 6, 2018



                                      NO. 03-17-00605-CV


                                        R. M., Appellant

                                                v.

                                   D. R. and B. R., Appellees


           APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                  AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on August 30, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.